Citation Nr: 0926458	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to death pension benefits.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active duty from February 1957 to January 
1959.  He died in February 2005 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The issues of entitlement to death pension and accrued 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his lifetime, the Veteran established service 
connection for removal of semilunar cartilage of the left 
knee, rated as 10 percent disabling.

2.  The Veteran died in February 2005 at the age of 67.  The 
cause of death ("Cause A") listed on his death certificate 
was acute myocardial infarction.  Also listed under the 
heading "Cause B" was total cardiac blockage.  

3.  The cardiovascular conditions noted on the death 
certificate were not present during service, and were not 
manifested within one year after service.  

4.  The cardiovascular conditions that resulted in the 
Veteran's death had their onset long after service, are 
unrelated to the Veteran's military service or any incident 
thereof, and are not proximately due to his service-connected 
left knee disability.





CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, this pre-disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Although the initial notice provided to the claimant in 
November 2005 did not address the notice requirements 
described in Hupp, such notice was provided in January 2009 
following the Board's December 2008 Remand.  Notice errors 
may instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Readjudication was accomplished in an April 2009 supplemental 
statement of the case.  The appellant's May 2009 response to 
the readjudication demonstrates that she received the notice 
and the readjudication.  

The notices provided to the appellant did not describe 
regulations governing assignment of an evaluation or 
effective date if service connection were granted, provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that benefits are being denied, and hence no 
evaluation or effective date will be assigned.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record establishes that the appellant has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
However, the available medical evidence is sufficient for an 
adequate determination.  The Board finds that a medical 
opinion is not warranted, as there is no basis to believe 
that the disorder which resulted in the Veteran's death may 
be related to service.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.

Service Connection for the Cause of the Veteran's Death

The appellant is the Veteran's surviving spouse.  She seeks 
service connection for the cause of the Veteran's death.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service. See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death." 38 C.F.R. § 3.312(c).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran was service connected for removal 
of semilunar cartilage of the left knee, rated as 10 percent 
disabling. 

The Veteran died in February 2005.  The death certificate 
shows that the immediate cause of death was acute myocardial 
infarction; also listed on the death certificate under the 
heading "Cause B" was total cardiac blockage.  

Service treatment records do not show complaints of, 
treatment for, or a diagnosis of heart disease, or symptoms 
reasonably associated therewith.  

The report of a medical history given by the Veteran in 
January 1957 reflects that he specifically denied having a 
history of pain or pressure in his chest, palpitation or 
pounding heart, or high/low blood pressure.  Medical 
examination conducted at that time resulted in normal 
clinical evaluation of the heart and vascular systems 

Similarly, the report of a medical examination conducted in 
December 1958 in connection with the Veteran's release from 
active service reflects that his heart was normal. 

Moreover, there is no evidence of the presence of heart 
disease within a year of service.  In fact, the earliest 
evidence of heart disease and/or cardiovascular problems is 
contained in a document dated in 1997, the year in which the 
Veteran underwent his first of two pacemaker implantations.  
These records do not contain any medical opinion linking such 
disorder to service.

Again, at the time of his death, the Veteran was service-
connected for removal of semilunar cartilage, rated as 10 
percent disabling.  It has not been alleged, nor is there any 
evidence showing that any such left knee disability played a 
role in the death.  In fact, the appellant herself 
acknowledged that the Veteran's death was not due to service, 
and in her most recent letter to the VA, she stated that she 
recognized "that his [the Veteran's] death had nothing to do 
with" his service connected knee.  See Appellant's Letter, 
May 2009.  

The Board finds that the preponderance of the evidence 
clearly weighs against the claim.  There is no evidence of 
heart disease for many years after service separation.  The 
absence of a diagnosis related to the cause of the Veteran's 
death for many years after military discharge weighs against 
a finding of continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in deciding a service 
connection claim).  Moreover, no physician has ever 
established a direct medical nexus between military service 
and heart disease.  There is no reasonable doubt to be 
resolved in favor of the appellant's claim.  Heart disease 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been incurred therein.  Moreover, a 
disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the Veteran's death.  

The preponderance of the evidence is against a favorable 
decision for her claim.  The Board has considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 C.F.R. § 3.102, but it does not find that the 
evidence is of such approximate balance as to warrant its 
application.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



REMAND

In the present case, the May 2005 rating decision on appeal 
addressed entitlement to death pension and accrued benefits, 
as well as entitlement to service connection for the cause of 
the Veteran's death, as adjudicated above.  Upon review of 
the appellant's August 2005 notice of disagreement (NOD), and 
subsequent communications to the RO, it is evident that the 
appellant intended to appeal all issues addressed in the May 
2005 rating decision.  However, the May 2005 statement of the 
case (SOC) and the April 2009 supplemental statement of the 
case (SSOC) were clearly limited to the cause of death issue 
only.  Based on the appellant's clear intent to appeal the 
rating decision in its entirety, the Board finds that the NOD 
also encompasses the matters of her entitlement to death 
pension and accrued benefits.  

Therefore, as the appellant has never been provided with 
appropriate notice as to the claims of death pension and 
accrued benefits, she must still be issued an SOC on those 
matters.  Indeed, where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board. 
Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case in response to the August 2005 notice 
of disagreement with the rating decision 
of May 2005, which denied both death 
pension and accrued benefits.  The RO 
should then allow the appellant an 
appropriate period of time to perfect her 
appeal of these issues to the Board if she 
so desires by filing a VA Form 9 
substantive appeal. 38 C.F.R. § 20.302(b).

The appellant is hereby reminded that 
appellate consideration of the matter 
identified above (entitlement to accrued 
benefits) may be obtained only if a timely 
appeal is perfected.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


